Citation Nr: 0606036	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  01-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a higher initial evaluation for bilateral 
hearing loss, evaluated as 10 percent disabling from December 
2, 1998, and 40 percent disabling from June 19, 2000.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from February 1943 to October 
1945 and from April 1951 to August 1953.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In June 2003, the Board remanded this claim to the RO for 
additional action.  

In a VA Form 9 received at the RO in February 2001, the 
veteran requested a Board hearing at the RO.  By letter dated 
in October 2002, the RO acknowledged the veteran's request 
and informed him that many months might pass before such a 
hearing could be scheduled.  Given this fact, the RO asked 
the veteran to consider other options and to sign the 
enclosed form indicating in writing which option he wished to 
choose.  In November 2002, the RO received the veteran's 
written response, which indicated that he was withdrawing his 
request for a Board hearing and wished to have his appeal 
sent to the Board as soon as possible.  In light of this 
submission, the Board deems the veteran's February 2001 
request for a Board hearing withdrawn.    


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  Prior to June 19, 2000, the veteran had, at worst, level 
II hearing acuity in each ear.

3.  Since June 19, 2000, the veteran has had, at worst, level 
X hearing acuity in each of his ears.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for bilateral hearing loss, from 
December 2, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2005).  

2.  The criteria for entitlement to an initial 80 percent 
evaluation for bilateral hearing loss, from June 19, 2000, 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

II.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO did not provide the veteran VCAA notice 
on his claim for service connection for bilateral hearing 
loss before granting this claim in April 2000.  The veteran 
then appealed the initial noncompensable evaluation assigned 
his hearing loss.  The veteran's appeal thus ensues not from 
the original service connection claim, but from a notice of 
disagreement, which raised a new claim for a higher initial 
evaluation.  If the RO had furnished the veteran VCAA notice 
pursuant to 38 U.S.C.A. § 5103(a) (West 2002) pertaining to 
his service connection claim, after the filing of the notice 
of disagreement, the veteran would not have been entitled to 
additional VCAA notice pertaining to his newly raised claim 
for a higher initial evaluation.  Instead, to ensure the 
veteran was adequately informed, the RO would have been 
required to issue a statement of the case, which notified the 
veteran of the law and regulations pertinent to his appeal 
and the evidence upon which the RO relied in assigning the 
initial evaluation at issue.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  

In this case, due to the absence of VCAA notice pertaining to 
the service connection claim, the veteran is entitled to VCAA 
notice pertaining to the claim for a higher initial 
evaluation.  The RO provided the veteran such notice in April 
2004, years after the RO initially assigned the veteran's 
bilateral hearing loss a noncompensable evaluation.  However, 
VCAA notice was not mandated at the time of that decision, 
dated in April 2000; therefore, the RO did not err by 
providing the veteran remedial notice.  Rather, the timing of 
such notice reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the April 2004 notice letter, the RO acknowledged the 
veteran's claim, noted what the evidence needed to show to 
substantiate that claim, identified the evidence that would 
best do so, notified the veteran of the VCAA and VA's duty to 
assist, and explained to him that it was developing his claim 
pursuant to that duty.  In addition, the RO identified the 
evidence it had received in support of the veteran's claim 
and the evidence VA was responsible for securing, requested 
the veteran to submit any information and medical and lay 
evidence, not already of record, that was necessary to 
substantiate his claim, and advised him to sign the enclosed 
forms authorizing the release of his medical records.  The RO 
indicated that it would make reasonable efforts to help the 
veteran obtain evidence to support his claims provided he 
identified the sources thereof, but that ultimately, it was 
his responsibility to ensure VA's receipt of all necessary 
evidence.  

Moreover, in rating decisions dated in April 2000, January 
2001 and June 2002, a statement of the case issued in January 
2001, supplemental statements of the case issued in October 
2002, June 2004 and June 2005, a remand issued in June 2003, 
and a letter dated in January 2005, VA, via the RO and the 
Board, provided the veteran much of the same information 
furnished in the April 2004 notice letter.  As well, VA 
informed the veteran of the reasons for which it denied his 
claim, the evidence upon which it based its denial, and the 
evidence still needed to substantiate that claim.  VA also 
furnished the veteran the provisions pertinent to his claim, 
including those governing VA's duties to notify and assist.  

In a VA Form 1-646 (Statement of Accredited Representation in 
Appealed Case) dated in December 2005, the veteran and his 
representative rested this appeal and indicated that they had 
no further argument to present.  

B.  Duty to Assist

VA, via the RO and the Board, made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 
2002).  First, the RO secured and associated with the claims 
file all of the evidence the veteran identified as being 
pertinent to his claim, including service medical records and 
VA and private treatment records.  Second, VA conducted 
medical inquiry in an effort to substantiate the veteran's 
claim by affording the veteran VA examinations, during which 
examiners addressed the severity of the veteran's bilateral 
hearing loss.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he could submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004; 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).  

II.  Analysis of Claim

The veteran claims entitlement to a higher initial evaluation 
for bilateral hearing loss.  According to multiple written 
statements the veteran submitted in support of this claim, 
the initial evaluation assigned his bilateral hearing loss 
does not accurately reflect the severity of that loss.  
Allegedly, he is deaf in both ears and such deafness 
necessitates the use of two hearing aids.  These hearing aids 
are reportedly ineffective, requiring the veteran to read 
lips.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The RO has evaluated the veteran's bilateral hearing loss as 
10 percent disabling from December 2, 1998 and 40 percent 
disabling from June 19, 2000 pursuant to 38 C.F.R. §§ 4.85, 
4.86, DC 6100 (2005).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 (2005).  The degree 
of disability resulting from service-connected defective 
hearing is mechanically determined by applying the numeric 
designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using Tables VI, VIA and VII, 
identified in 38 C.F.R. § 4.85.

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. 
§ 4.86(a) (2005).  When the puretone threshold is 30 decibels 
or less at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(b) (2005).  

In this case, based on these criteria and for the reasons 
noted below, the evidence of record establishes that the 
veteran's hearing loss disability picture more nearly 
approximates the criteria for an initial evaluation of 80 
percent from June 19, 2000.  

The veteran had active service from February 1943 to October 
1945 and from April 1951 to August 1953.  Twice during this 
time period, examiners evaluated his hearing and noted normal 
hearing acuity.  

After discharge from service, during a VA audiology 
examination conducted in May 1974, the veteran first 
exhibited hearing loss by VA standards, but only in the left 
ear.  On that date, an audiometer revealed the following pure 
tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
10
10
25
15
LEFT
10
20
45
10

Thereafter, the veteran began to wear hearing aids and his 
hearing gradually worsened.  

In March 1989, the veteran exhibited hearing loss in both 
ears.  On that date, another audiometer revealed the 
following pure tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
15
25
40
50
LEFT
10
25
40
50

The veteran subsequently underwent VA examinations of his 
hearing in November 1999, February 2000, April 2001, June 
2001 and March 2004.  The reports of these examinations 
showed continuing worsening in the veteran's hearing acuity. 

During the November 1999 examination, the veteran was not 
able to perform the pure tone test for valid results  The 
examiner noted, however, that the veteran's hearing aids were 
non-functioning.  Despite this fact, he had normal speech 
discrimination.  

During the February 2000 examination, an audiometer revealed 
the following pure tone thresholds, in decibels:
 

1000
2000
3000
4000
RIGHT
40
60
65
75
LEFT
35
60
70
75

The examiner noted average puretone decibel loss of 60 in 
both ears.  He also noted speech recognition scores of 94 
percent in both ears.  The examiner diagnosed mild to severe 
sensorineural hearing loss.   

During the April 2001 examination, an audiometer revealed the 
following pure tone thresholds, in decibels:
 

1000
2000
3000
4000
RIGHT
95
100
105
110
LEFT
90
95
105
110

The examiner noted average puretone decibel loss of 102.5 in 
the right ear and 100 in the left ear.  He diagnosed 
bilateral profound sensorineural hearing loss.   



During the June 2001 examination, an audiometer revealed the 
following pure tone thresholds, in decibels:
 

1000
2000
3000
4000
RIGHT
70
85
85
95
LEFT
80
85
90
95

The examiner noted average puretone decibel loss of 87 in 
both ears.  He also noted speech recognition scores of 92 
percent in the right ear and 88 percent in the left ear.  The 
examiner diagnosed bilateral profound sensorineural hearing 
loss.   

During the March 2004 examination, an audiometer revealed the 
following pure tone thresholds, in decibels:
 

1000
2000
3000
4000
RIGHT
60
80
95
95
LEFT
60
70
85
100

The examiner noted average puretone decibel loss of 79 in 
both ears.  He also noted speech recognition scores of 72 
percent in the right ear and 80 percent in the left ear.  The 
examiner diagnosed moderate to profound sensorineural hearing 
loss in the right ear with moderate discrimination and 
moderately severe to profound sensorineural hearing loss in 
the left ear with mild discrimination.    

The above evidence establishes that, prior to June 19, 2000, 
the veteran had, at worst, level II hearing acuity in each 
ear.  The Board determined this by applying to Table VI the 
highest puretone threshold averages shown prior to June 19, 
2000 (60 in each ear) and the lowest speech discrimination 
scores shown during the same time period (94 percent in each 
ear).  Under 38 C.F.R. § 4.85, Table VII, DC 6100, these 
findings do not establish the veteran's entitlement to an 
initial evaluation in excess of 10 percent.  

The above evidence also establishes that, since June 19, 
2000, the veteran has had, at worst, level X hearing acuity 
in each of his ears.  The Board determined this by applying 
the highest puretone threshold averages shown since June 19, 
2000 (102.5 in the right ear and 100 in the left ear) to 
Table VIA, applying those averages as well as the lowest 
speech discrimination scores shown during the same time 
period (72 percent in the right ear and 80 percent in the 
left ear) to Table VI, and then choosing the highest numeral 
that resulted for each ear.  (Such action was warranted under 
38 C.F.R. § 4.86 as the puretone threshold of each of the 
four specified frequencies was 55 decibels or more).  Under 
38 C.F.R. § 4.85, Table VII, DC 6100, these findings 
establish the veteran's entitlement to an initial evaluation 
of 80 percent.  

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded a different evaluation in the future should his 
hearing disability picture change.  See 38 C.F.R. § 4.1.  At 
present, however, initial 10 percent and 80 percent 
evaluations, from December 2, 1998, and from June 19, 2000, 
respectively, are the most appropriate given the medical 
evidence of record.

The Board concludes that the criteria for entitlement to an 
initial evaluation in excess of 10 percent for bilateral 
hearing loss, from December 2, 1998, have not been met.  The 
Board also concludes that the criteria for entitlement to an 
initial 80 percent evaluation for bilateral hearing loss, 
from June 19, 2000, have been met.  As the evidence in this 
case supports the veteran's claim, such claim must be 
granted.


ORDER

An initial evaluation in excess of 10 percent for bilateral 
hearing loss, from December 2, 1998, is denied.  



An initial 80 percent evaluation for bilateral hearing loss, 
from June 19, 2000, is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


